Barrett, J. (dissenting):
I think the question of fact was for the jury. The peddler could not Have been escaping when the defendant struck him. He was pushing his cart. There was no suggestion from any witness that he abandoned his cart and ran. It is difficult to see how he could have run away while holding on to his cart. His speed, when thus hampered, could not have been very great.
The jury were justified, in my judgment, in finding that the blow, under the circumstances, was unnecessary and punitive.
Bumsey, J., concurred.
Judgment reversed.